Exhibit 10.2

 

LOGO [g681727g76z71.jpg]

Notice of Non-Qualified Stock Option Grant

 

Name of Participant:    [Name]    Employee ID:    [ID #]    Number of Options
Granted:    [# Options Granted]    Grant Date:    [Grant Date]    Option
Exercise Price:    $[Exercise Price]    Vesting Schedule:   

[# Shares – Vesting Period 1]    [Vesting Date 1]

[# Shares – Vesting Period 2]    [Vesting Date 2]

[# Shares – Vesting Period 3]    [Vesting Date 3]

Expiration Date:    [Expiration Date]    Grant Number    [Grant #]   

CSX Corporation (“CSX”) has made a grant to you of non-qualified stock options
(“Options”), which provides you with the right to purchase CSX common stock at a
pre-established price during a future time period. Your grant has been made
pursuant to CSX’s Stock and Incentive Award Plan (the “Plan”), which is
incorporated herein by reference, and together with this Notice and stock option
agreement (the “Option Agreement”), set forth the terms and conditions of this
grant.

CSX reserves the right to terminate, change or amend the Plan at any time.
Receipt of this grant does not obligate CSX to make any additional grants to
you. This Option grant, or a portion thereof, may be subject to forfeiture if
you terminate employment as set forth in the Option Agreement. You will receive
a separate notification to view and accept your Agreement electronically.

A copy of the Plan is available on the CSX Gateway within the Long-Term
Incentives Portal under Team Sites and on the ETrade platform. You should review
the terms of the Notice, Option Agreement and Plan carefully.

 

LOGO [g681727g14e32.jpg]

 

NOTICE OF NON-QUALIFIED STOCK OPTION GRANT • CSX CORPORATION    1



--------------------------------------------------------------------------------

OPTION AGREEMENT | TERMS AND CONDITIONS

Vesting

The Options may be exercised only once vested. Except in the case of Retirement,
Disability, death, reduction in force or return to contract employment,
one-third of the Options will vest and become exercisable on [Vesting Date 1],
one-third of the Options will vest and become exercisable on [Vesting Date 2]
and one-third of the Options will vest and become exercisable on [Vesting Date
3].

Termination Of Employment/Other Requirements

 

  (a)

Retirement, Disability, death, return to contract

Prior to vesting.    In the event of Participant’s separation from employment
due to Retirement, Disability, death, reduction in force or voluntary return to
contract employment prior to [Vesting Date], a prorated portion of the Options
for the applicable Vesting Period will vest on the respective [Vesting Date]. If
a Participant voluntarily returns to contract employment and their employment is
terminated prior to [Vesting Date] and prior to Participant becoming Retirement
eligible, any unvested Options shall lapse and terminate immediately.

In the event a Participant returns to contract employment due to a reduction in
force, the Participant will retain Options for [Vesting Period] assuming
continued employment through the applicable [Vesting Date]. If a Participant
returns to contract employment due to a reduction in force and their employment
is terminated prior to [Vesting Date] and prior to Participant becoming
Retirement eligible, any unvested Options shall lapse and terminate immediately.

Notwithstanding the foregoing, if the Participant’s employment is terminated by
reason of Retirement and the Participant “Engages in Competing Employment” prior
to vesting, then the Options shall be terminated without further obligation on
the part of CSX or any Affiliate. A Participant Engages in Competing Employment
if the Participant works for or provides services for any “Competitor,” on the
Participant’s own behalf or on behalf of others, including, but not limited to,
as a consultant, independent contractor, owner, officer, partner or employee.
For this purpose, a Competitor is any entity in the same line of business as the
Corporation in North American markets in which the Corporation competes.

Following vesting.    In the event of the Participant’s separation from
employment due to Retirement, Disability, or death the Participant or designated
Beneficiary or estate will have until the Expiration Date to exercise any vested
Options.

 

  (b)

Termination for Cause/Moral Turpitude. If the Participant’s employment is
terminated for Cause, as defined in the Plan, all rights under the unvested
Options shall lapse and terminate immediately. A Participant who commits an act
involving moral turpitude that adversely affects the reputation or business of
the Companies shall forfeit all Options. Examples of acts of moral turpitude
include, but are not limited to, dishonesty or fraud involving CSX or any
affiliated company, their employees, vendors, or customers or a violation of the
CSX Code of Ethics.

 

NOTICE OF NON-QUALIFIED STOCK OPTION GRANT • CSX CORPORATION    2



--------------------------------------------------------------------------------

OPTION AGREEMENT | TERMS AND CONDITIONS

 

  (c)

Resignation or Other Terminations. Except as otherwise provided in Section 20 of
the Plan, if the Participant separates from employment from the Company
(including management and contract positions) for any reason other than
Retirement, Disability, or death, Participant will have 60 days after separation
from employment to exercise any Options that are vested at separation from
employment. If the Participant voluntarily resigns from employment prior to
becoming Retirement eligible, any then unvested Options shall lapse and
terminate immediately.

 

  (d)

Definitions. Retirement shall mean the attainment of age 55 with a minimum of 10
years of service or the attainment of age 65. Disability shall mean long-term
disability as defined in the company’s long-term disability plan covering the
Participant.

Exercise

Participant may exercise these Options, in whole or in part, to purchase a whole
number of vested shares at any time by following the exercise procedures below.
All exercises must take place before the Expiration Date, or such earlier dates
as established by the Notice, Option Agreement or the Plan, or such Options
shall otherwise lapse.

Options may be exercised by: (i) paying cash, (ii) executing a “cashless”
exercise, or (iii) executing a “cashless” exercise and “hold” transaction.

Non-Transferability

The Options may not be assigned, sold or transferred by the Participant other
than by will or by the laws of descent and distribution, and are exercisable
during Participant’s life only by the Participant.

Change In Control

In the event of a Change in Control in which the Company is not the successor or
acquiring company or a direct or indirect parent entity of the successor or
acquiring company (the “Surviving Company”) and the Surviving Company does not
arrange to continue or convert the Option or grant a Substitute Award, as
provided under Section 20 of the Plan, the Company may, without the
Participant’s consent, elect to provide any one or more of the following:

 

  (a)

The Option shall be terminated as of the Change in Control in exchange for a
payment in cash and/or securities equal to the amount, if any, by which the Fair
Market Value of the shares underlying the Option exceeds the Option Exercise
Price;

 

  (b)

The Option shall become immediately and fully exercisable as of a date prior to
the Change in Control, to the extent not previously exercised or terminated, and
shall be terminated as of the Change in Control; or

 

  (c)

To the extent that the Option Exercise Price exceeds the Fair Market Value of
the shares underlying the Option as of the Change in Control, the Option shall
lapse and terminate as of the Change in Control.

 

NOTICE OF NON-QUALIFIED STOCK OPTION GRANT • CSX CORPORATION    3



--------------------------------------------------------------------------------

OPTION AGREEMENT | TERMS AND CONDITIONS

Severability

If any terms and conditions herein are, become, or are deemed to be invalid,
illegal, or unenforceable in any jurisdiction, such provision shall be construed
or deemed amended or limited in scope to conform to applicable laws or, in the
discretion of the Company, it shall be stricken and the remainder of the terms
and conditions shall remain in force and effect.

Choice Of Law; Jurisdiction

All questions pertaining to the construction, regulation, validity, and effect
of the terms and conditions shall be determined in accordance with the laws of
the state of Florida, without regard to the conflict of laws doctrine.

Restrictions On Resales Of Shares Acquired Pursuant To Option Exercise:

The Company may impose such restrictions, conditions or limitations as it deems
appropriate as to the timing and manner of any resales by the Participant or
other subsequent transfers by the Participant of any Common Stock issued as a
result of the exercise of the Option, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
option-holders and (c) restrictions as to the use of a specified brokerage firm
for such resales or other transfers.

Nonqualified Stock Option

The Option is intended to be a nonqualified stock option and is not intended to
be an incentive stock option under Section 422 of the Internal Revenue Code of
1986, as amended and will be interpreted accordingly.

Income Taxes

An exercise of Options may generate federal and applicable state income and
employment tax withholding obligations. The full purchase price of the shares
being purchased through exercise of Options and the related withholding taxes
for federal, state or local jurisdictions must be paid to CSX at the time of an
exercise of Options. The Participant acknowledges that the Company shall have
the right to deduct any taxes required to be withheld by law in connection with
the exercise of the Option from any amounts payable by it to the Participant
(including, without limitation, future cash wages).

You agree that this Option Agreement is governed by the terms and conditions of
the Plan. Unless defined in this Option Agreement, capitalized terms shall have
the meanings ascribed to them in the Plan. The Company and you have executed
this Option Agreement as of [Execution Date].

 

NOTICE OF NON-QUALIFIED STOCK OPTION GRANT • CSX CORPORATION    4